19-22721-rdd     Doc 41     Filed 09/03/19    Entered 09/03/19 12:10:36         Main Document
                                             Pg 1 of 3



UNITED STATES BANKRUPTCY COURT                              Hearing Date: 10/7/19
SOUTHERN DISTRICT OF NEW YORK                               Hearing Time: 10:00am
_________________________________________X

IN RE: HAMPSTEAD GLOBAL, LLC,                               CH. 13

                             Debtor.                        Case No. 19-22721-RDD


_________________________________________X

           NOTICE OF MOTION FOR ORDER HOLDING STACK’S
           BOWERS NUMISMATICS, LLC IN CONTEMPT FOR
           VIOLATION OF THE AUTOMATIC STAY

       PLEASE TAKE NOTICE THAT, HAMPSTEAD GLOBAL, LLC (“Debtor”) by and

through its Special Litigation Counsel will move this Court on October 7, 2019 at 10:00a.m. or

as soon thereafter as counsel can be heard, at the United States Bankruptcy Court for the Southern

District of New York, 300 Quarropas Street, White Plains, NY 10601-4140 before the Hon. Robert

D. Drain, for an Order holding Stack’s-Bowers Numismatics, LLC in contempt for violation of

the automatic stay, and providing for such other relief as the Court may deem proper.

        PLEASE TAKE FURTHER NOTICE that objections, if any, to the Motion must be

made in writing and electronically filed with the Court no later than seven (7) days prior to the

hearing date and served on attorneys for the Movant at the address set forth below with a

courtesy copy to Chambers.

Dated: September 3, 2019                                    /S/ Charles A. Higgs
New York, NY                                                Charles A. Higgs
                                                            Litigation Counsel for the Debtor
                                                            450 Lexington Avenue, FL 4
                                                            New York, NY 10017
                                                            (917) 673-3768
                                                            Charles@FreshStartEsq.com
19-22721-rdd       Doc 41       Filed 09/03/19      Entered 09/03/19 12:10:36              Main Document
                                                   Pg 2 of 3


UNITED STATES BANKRUPTCY COURT                                     Hearing Date: 10/7/19
SOUTHERN DISTRICT OF NEW YORK                                      Hearing Time: 10:00am
________________________________________X

IN RE:
                                                                     CH. 11
HAMPSTEAD GLOBAL, LLC,                                               Case No. 19-22721-RDD

                        Debtor.
________________________________________X

               AFFIRMATION IN SUPPORT OF MOTION FOR CONTEMPT

         Charles A. Higgs, Esq., affirms as follows:

    1. I have been retained as special litigation counsel to the Debtor in the above bankruptcy

         case. I make this affirmation in support of Debtor’s Motion to Hold Stacks Bowers

         Numismatics, LLC (“Stacks Bowers” or “Creditor”) in contempt for violation of the

         automatic stay.

    2. The Debtor requests that the Court take judicial notice of the bankruptcy docket and the

         pleadings in this bankruptcy case and of the California Action1 pursuant to Federal Rule

         of Evidence 2012.

    3. On March 30, 2019 (the “Petition Date”), Debtor commenced this bankruptcy case under

         Chapter 11 of the Bankruptcy Code by filing a bankruptcy petition. Stacks Bowers was

         listed as a Creditor in Debtor’s bankruptcy petition.

    4. On April 30, 2019 Stacks Bowers filed a notice of appearance in the bankruptcy case. See

         Bankruptcy Docket Number 13.




1 Stack’s-Bowers Numismatics, LLC v. Adam Michael Perzow and Does 1 through 10, filed on May 10, 2019 in the
Superior Court of the State of California for the County of Los Angeles 19-SMCV-00875 (the “California Action”).
A courtesy copy of the Complaint from the California Action is being provided to the Bankruptcy Court and United
States Trustee.
2 Made applicable to bankruptcy proceedings pursuant to Fed. R. Bankr. P. 9017
19-22721-rdd       Doc 41       Filed 09/03/19       Entered 09/03/19 12:10:36              Main Document
                                                    Pg 3 of 3


    5. The Complaint in the California Action reflects that it was filed on May 10, 2019, more

        than a month after the Petition Date and after Stacks Bowers had filed a notice of

        appearance in Debtor’s bankruptcy case.

    6. The Defendants in the California Action are the Debtor’s Sole Member, Adam Perzow and

        “Does 1-10”. Paragraph 5 of the Complaint in the California Action reflects that Stacks

        Bowers was aware that the Debtor is a single member limited liability company and that

        Adam Perzow is the sole member 3.

    7. The relief sought in the California Action is based entirely on the purchase and sale

        agreement for Coins.com (the “Contract”) entered into between Stacks Bowers and the

        Debtor. See Para. 5, 6, 7, 9, 12, 13, 14, 15 of the Complaint in the California Action.

    8. Commencement of the California Action after the Petition Date, constitutes a violation of

        the automatic stay, in particular Creditor’s commencement of the California Action

        constitutes a violation of Sections 362(a)(1), 362(a)(3), and 362 (a)(6) of the Bankruptcy

        Code.

    9. Debtor submits the attached Memorandum of Law in further support of its Motion.

    10. Debtor seeks entry of order holding Stacks in Contempt for violation of the automatic stay

        and imposing actual damages, punitive damages, and attorney’s fees and costs against
        Stacks.

        Dated: September 3, 2019
               New York, NY                                  /S/ Charles A., Higgs
                                                             Charles A. Higgs, Esq.
                                                             Law Office of Charles A. Higgs
                                                             Litigation Counsel to the Debtor
                                                             450 Lexington Avenue, FL 4
                                                             New York, NY 10017
                                                             (917) 673-3768
                                                             Charles@FreshStartEsq.com

3 Notably in Paragraph 9 of the Complaint in the California Action, Stacks-Bowers acknowledges that the terms of
the Contract are confidential.
